ICJ_183_JurisdictionalImmunities2022_DEU_ITA_2022-05-10_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE



                                            ANNÉE 2022
                                                                                                    2022
                                                                                                   10 mai
                                                                                                 Rôle général
                                                                                                    no 183
                                             10 mai 2022



   QUESTIONS RELATIVES AUX IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT
          ET AUX MESURES DE CONTRAINTE CONTRE DES BIENS
                       APPARTENANT À L’ÉTAT

                                    (ALLEMAGNE c. ITALIE)



             DEMANDE EN INDICATION DE MESURES CONSERVATOIRES



                                          ORDONNANCE



      La Présidente de la Cour internationale de Justice,

      Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de son Règlement,

       Vu la requête introductive d’instance déposée par la République fédérale d’Allemagne
(dénommée ci-après «l’Allemagne») le 29 avril 2022 contre la République italienne (dénommée
ci-après l’«Italie») au sujet du manquement allégué de l’Italie à son obligation de respecter
l’immunité souveraine de l’Allemagne,

      Vu la demande en indication de mesures conservatoires dont la requête était assortie, par
laquelle l’Allemagne, se référant à l’article 41 du Statut de la Cour et aux articles 73, 74 et 75 de son
Règlement, priait la Cour d’indiquer les mesures conservatoires suivantes :

                                                  -2-

      «1. L’Italie doit veiller — par un «paiement de substitution» ou une autre mesure
          effective de son choix — à ce que les biens allemands ci-après ne fassent pas l’objet
          d’une vente aux enchères publiques avant que la Cour ne se prononce sur le fond
          dans la présente procédure :

            a) un des deux lots du Deutsches Archäologisches Institut Rom (Institut
               archéologique allemand de Rome), sis Via Sardegna 79/81 (Foglio 472,
               Particella 255) ;

            b) un lot partiel du Goethe Institut Rom (Institut culturel allemand de Rome), sis
               Via Savoia 15 (Foglio 578, Particella 3, Subalterno 502) ;

             c) un lot partiel du Deutsches Historisches Institut Rom (Institut historique
                allemand de Rome), sis Via Aurelia Antica 391 (Foglio 438, Particella 200,
                Subalterno 508) ;

            d) trois lots partiels de la Deutsche Schule Rom (Ecole allemande de Rome), sise
               Via Aurelia Antica 401 (Foglio 438, Particella 5, Subalterno 3, 5 et 6).

      2. L’Italie doit veiller à ce qu’aucune autre mesure de contrainte ne soit prise par ses
         tribunaux contre des biens allemands utilisés à des fins de service public non
         commerciales en territoire italien ou aux fins de l’exécution de jugements emportant
         violation de l’immunité souveraine de l’Allemagne, avant que la Cour ne se
         prononce sur le fond dans la présente procédure.

      3. Dans l’attente de la décision susmentionnée, l’Italie doit soumettre à la Cour, dans
         les deux mois suivant le prononcé de son ordonnance en indication de mesures
         conservatoires puis tous les six mois, un rapport détaillant :

            a) les mesures de contrainte imposées par la justice italienne, ou demandées à
               celle-ci, à l’égard de biens appartenant à l’Etat allemand sis en Italie, en vue de
               faire exécuter des jugements rendus contre l’Allemagne dans le cadre de
               procédures civiles engagées à raison de violations du droit humanitaire
               international commises par le Reich allemand pendant la seconde guerre
               mondiale,

            b) les mesures que le Gouvernement italien aura prises pour garantir que le droit
               à l’immunité souveraine de l’Allemagne soit respecté dans pareilles
               procédures» ;

        Considérant que le greffier a immédiatement communiqué au Gouvernement italien la requête
assortie de la demande en indication de mesures conservatoires, conformément au paragraphe 2 de
l’article 40 du Statut de la Cour et au paragraphe 2 de l’article 73 de son Règlement ; considérant que
le greffier a également informé le Secrétaire général de l’Organisation des Nations Unies du dépôt
par l’Allemagne de la requête et de la demande en indication de mesures conservatoires ; et
considérant que, en attendant que la communication prévue au paragraphe 3 de l’article 40 du Statut
ait été effectuée, le greffier a, par lettre en date du 3 mai 2022, informé les Etats admis à ester devant
la Cour du dépôt de la requête et de la demande en indication de mesures conservatoires ;

                                                  -3-

       Considérant que, par lettre en date du 2 mai 2022, l’agent de l’Allemagne a informé la Cour
que, le 1er mai 2022, le Gouvernement allemand avait eu connaissance de la publication au journal
officiel italien, le 30 avril 2022, d’un décret (Decreto-Legge 30 aprile, n. 36) dont le paragraphe 3
de l’article 43, selon l’agent, semble prévoir la levée des mesures d’exécution prises en lien avec les
recours visant à obtenir une indemnisation à raison des préjudices subis par les ressortissants italiens
ayant été victimes de crimes de guerre ou de crimes contre l’humanité commis par le Reich allemand
sur le territoire italien pendant la seconde guerre mondiale ; et considérant que, par la même lettre,
l’agent a aussi informé la Cour que, compte tenu de cet élément nouveau, l’Allemagne entendait
«solliciter auprès du tribunal d’instance de Rome la clôture de la procédure d’exécution pendante en
l’affaire Giorgio et autres c. Allemagne, qui se trouv[ait] au centre de la demande en indication de
mesures conservatoires dont la Cour a été saisie» ;

       Considérant que, par courriel en date du 2 mai 2022, l’ambassadeur d’Italie auprès du
Royaume des Pays-Bas a confirmé que le Decreto-Legge 30 aprile, n. 36 avait été publié au journal
officiel le 30 avril et était entré en vigueur le 1er mai 2022 ; considérant que l’ambassadeur d’Italie a
en outre confirmé que, aux termes du paragraphe 3 de l’article 43 dudit décret, nulle procédure
d’exécution relative au «règlement des préjudices» subis par les victimes de crimes de guerre ou de
crimes contre l’humanité commis sur le territoire italien ou plus généralement causés à des
ressortissants italiens par le Reich allemand pendant la seconde guerre mondiale «ne peut être
engagée ou poursuivie, et que toute procédure d’exécution en cours est éteinte» ; considérant que
l’ambassadeur d’Italie a indiqué que la disposition pertinente du décret pouvait être portée à
l’attention du tribunal d’instance de Rome «aux fins de l’extinction de la procédure d’exécution
pendante en l’affaire Giorgio et autres c. Allemagne, qui se trouv[ait] au centre de la demande en
indication de mesures conservatoires déposée par l’Allemagne» ; et considérant que, à la lumière de
ce qui précède, le Gouvernement italien estimait que l’entrée en vigueur du Decreto-Legge 30 aprile,
n. 36 répondait à la demande en indication de mesures conservatoires soumise par l’Allemagne et
«rend[ait] le différend pour l’essentiel sans objet» ;

       Considérant que, par lettres en date du 3 mai 2022, le greffier a informé officiellement les
Parties que, conformément au paragraphe 3 de l’article 74 de son Règlement, la Cour avait fixé
aux 9 et 10 mai 2022 les dates de la procédure orale sur la demande en indication de mesures
conservatoires ;

        Considérant que, par lettre datée du 4 mai 2022 et reçue au Greffe le 5 mai 2022, l’agent de
l’Allemagne a informé la Cour que, à la suite des déclarations contenues dans la communication de
l’Italie en date du 2 mai 2022, les Parties avaient tenu, entre le 2 et le 4 mai 2022, des discussions
concernant la portée et l’effet du Decreto-Legge 30 aprile, n. 36 ; considérant que, dans sa lettre,
l’agent de l’Allemagne a indiqué que, en se fondant sur les échanges susmentionnés entre les Parties,
l’Allemagne croyait comprendre que «la législation italienne exclu[ai]t que des mesures d’exécution
soient prises» contre les biens énumérés dans la demande en indication de mesures conservatoires de
l’Allemagne ; considérant qu’il a affirmé que, le 2 mai 2022, l’Allemagne avait porté le décret «à
l’attention du tribunal d’instance de Rome» ; considérant que l’Allemagne a cru en outre comprendre
que «la législation italienne exige[ait] des tribunaux italiens qu’ils lèvent les mesures d’exécution
prises antérieurement et qu’ils s’abstiennent de prendre toute nouvelle mesure de contrainte contre
[les] biens allemands utilisés à des fins de service public non commerciales en territoire italien», ou
aux fins de l’exécution de jugements concernant des préjudices subis par des victimes de crimes de
guerre ou de crimes contre l’humanité commis sur le territoire italien ou plus généralement causés à
des ressortissants italiens par le Reich allemand entre le 1er septembre 1939 et le 8 mai 1945 ;
considérant que l’Allemagne a admis que, comme le dit l’Italie, le Decreto-Legge 30 aprile, n. 36
répond à la préoccupation qui est au centre de la demande en indication de mesures conservatoires
qu’elle a soumise, et considérant que, en conséquence, l’Allemagne a décidé de «retire[r] sa demande
en indication de mesures conservatoires» ;

                                                 -4-

       Considérant que, à la lumière de la communication susmentionnée de l’agent de l’Allemagne
en date du 4 mai 2022, le greffier a adressé aux Parties des lettres datées du 5 mai 2022 les informant
que les audiences publiques sur la demande en indication de mesures conservatoires dont l’ouverture
était prévue le 9 mai 2022 avaient été annulées,

     Donne acte à la République fédérale d’Allemagne du retrait de sa demande en indication de
mesures conservatoires.



      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye, le
dix mai deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la République fédérale
d’Allemagne et au Gouvernement de la République italienne.




                                                                        La présidente,
                                                          (Signé)    Joan E. DONOGHUE.




                                                                         Le greffier,
                                                          (Signé)    Philippe GAUTIER.




                                            ___________

